      1:19-cv-02329-SAL         Date Filed 07/13/20       Entry Number 46        Page 1 of 9




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                    AIKEN DIVISION

Gabriel Jon Rios,                   )                 C/A No. 1:19-cv-02329-SAL
                                    )
                        Petitioner, )
                                    )
v.                                  )
                                    )                 OPINION & ORDER
Warden Williams,                    )
                                    )
                        Respondent. )
___________________________________ )

    This matter is before the court for review of the Report and Recommendation of United States

Magistrate Judge Shiva V. Hodges, made in accordance with 28 U.S.C. § 636(b) and Local Civil

Rule 73.02(B)(2)(c) (D.S.C.) (the “Report”). [ECF No. 39.]

                               PROCEDURAL BACKGROUND

    Petitioner Gabriel Jon Rios (“Petitioner”) is a pro se state prisoner seeking habeas corpus relief

pursuant to 28 U.S.C. § 2254. [ECF No. 1.] In conjunction with the filing of his Petition, Petitioner

filed a motion to hold the matter in abeyance. [ECF No. 2.]1

    Respondent Warden Williams (“Respondent”) filed a return with a memorandum of law, ECF

No. 16, and a motion for summary judgment, ECF No. 17. By order filed pursuant to Roseboro v.

Garrison, 528 F.2d 309, 310 (4th Cir. 1975), Petitioner was advised of the summary judgment

procedure and the possible consequences if he failed to adequately respond to the motion. [ECF

No. 18]. Petitioner requested and received three extensions of time to respond to Respondent’s

motion. [ECF Nos. 22, 23, 27, 28, 31, 32.] Following the grant of the three extensions, Petitioner




1
 The Magistrate Judge denied the motion to hold the matter in abeyance by text order, see ECF
No.20, but subsequently vacated the text order and readdressed the motion in the Report.
                                                  1
      1:19-cv-02329-SAL         Date Filed 07/13/20      Entry Number 46        Page 2 of 9




responded with a memorandum in opposition to Respondent’s motion. [ECF No. 37.] Petitioner

filed his own motion for partial summary judgment, as well. [ECF No. 30.]

   On May 19, 2020, the Magistrate Judge issued a thorough Report, opining that this court should

deny Petitioner’s motion to hold the matter in abeyance, deny Petitioner’s motion for partial

summary judgment, and grant Respondent’s motion for summary judgment and dismiss the

petition. [ECF No. 39.] The Report sets forth in detail the relevant facts and standards of law on

this matter, and this court incorporates those facts and standards without a recitation. Attached to

the Report was the notice of right to file objections. Id. After receiving an extension of time,

Petitioner filed objections on June 22, 2020. [ECF Nos. 41, 42, 44.] The matter is ripe for review

by this court.

                    REVIEW OF A MAGISTRATE JUDGE’S REPORT

   The court is charged with making a de novo determination of those portions of the Report to

which specific objections are made, and the court may accept, reject, or modify, in whole or in

part, the recommendation of the Magistrate Judge, or recommit the matter to the Magistrate Judge

with instructions. See 28 U.S.C. § 636(b)(1). A district court, however, is only required to conduct

a de novo review of the specific portions of the Magistrate Judge’s Report to which an objection

is made. See id.; Fed. R. Civ. P. 72(b); Carniewski v. W. Virginia Bd. of Prob. & Parole, 974 F.2d

1330 (4th Cir. 1992). In the absence of specific objections to portions of the Report, this court is

not required to explain why it adopts the recommendation. See Camby v. Davis, 718 F.2d 198,

199 (4th Cir. 1983). Thus, the court must only review those portions of the Report to which the

party has made a specific written objection. Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d

310, 316 (4th Cir. 2005).




                                                 2
      1:19-cv-02329-SAL         Date Filed 07/13/20       Entry Number 46         Page 3 of 9




   “An objection is specific if it ‘enables the district judge to focus attention on those issues—

factual and legal—that are at the heart of the parties’ dispute.’” Dunlap v. TM Trucking of the

Carolinas, LLC, No. 0:15-cv-04009-JMC, 2017 WL 6345402, at *5 n.6 (D.S.C. Dec. 12, 2017)

(citing One Parcel of Real Prop. Known as 2121 E. 30th St., 73 F.3d 1057, 1059 (10th Cir. 1996)).

A specific objection to the Magistrate’s Report thus requires more than a reassertion of arguments

from the pleading or a mere citation to legal authorities. See Workman v. Perry, No. 6:17-cv-

00765-RBH, 2017 WL 4791150, at *1 (D.S.C. Oct. 23, 2017). A specific objection must “direct

the court to a specific error in the magistrate’s proposed findings and recommendations.” Orpiano

v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982).

   “Generally stated, nonspecific objections have the same effect as would a failure to object.”

Staley v. Norton, No. 9:07-0288-PMD, 2007 WL 821181, at *1 (D.S.C. Mar. 2, 2007) (citing

Howard v. Sec’y of Health and Human Servs., 932 F.2d 505, 509 (6th Cir. 1991)). The court

reviews portions “not objected to—including those portions to which only ‘general and

conclusory’ objections have been made—for clear error.” Id. (emphasis added) (citing Diamond,

416 F.3d at 315; Camby, 718 F.2d at 200; Orpiano, 687 F.2d at 47).

                                      LEGAL STANDARD

   Under Rule 56 of the Federal Rules of Civil Procedure, summary judgment is proper when

there is no genuine dispute as to any material fact and the moving party is entitled to judgment as

a matter of law. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). A material fact is one that

“might affect the outcome of the suit under the governing law.” Spriggs v. Diamond Auto Glass,

242 F.3d 179, 183 (4th Cir. 2001) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986)). A dispute of material fact is “genuine” if sufficient evidence favoring the non-moving

party exists for the trier of fact to return a verdict for that party. Anderson, 477 U.S. at 248–49.



                                                  3
        1:19-cv-02329-SAL        Date Filed 07/13/20     Entry Number 46         Page 4 of 9




      The moving party bears the initial burden of showing the absence of a genuine dispute of

material fact. Celotex, 477 U.S. at 323. Once the moving party makes this showing, however, the

opposing party may not rest upon mere allegations or denials, but rather must, by affidavits or

other means permitted by the Rule, set forth specific facts showing that there is a genuine issue for

trial. See Fed. R. Civ. P. 56(e). All inferences must be viewed in a light most favorable to the

non-moving party, but he “cannot create a genuine issue of material fact through mere speculation

or the building of one inference upon another.” Beale v. Hardy, 769 F.2d 213, 214 (4th Cir. 1985).

                                           DISCUSSION

      Petitioner asserts nine objections to the Report. [ECF No. 44.] This court addresses each

objection below.

      The first two objections challenge the Report’s consideration and handling of Petitioner’s

Martinez2 arguments. In the first objection, Petitioner contends that the Magistrate Judge erred in

“not hearing” his Martinez arguments. [ECF No. 44 at p.3.] More specifically, Petitioner argues

that the Report “ignored arguments” related to his claim of ineffective assistance of counsel and

this court must now consider them pursuant to Samples v. Ballard, 860 F.3d 266 (4th Cir. 2017).

Id. at pp.4–7 (outlining arguments 1–11). The 11 claims of ineffective assistance of counsel in the

objections mirror those outlined in Petitioner’s response in opposition to summary judgment. [See

ECF No. 37 at pp.9–49 (outlining same arguments).] In the second objection, Petitioner argues

that the Report erred in failing to consider the 11 issues as an amendment to his Petition. [ECF

No. 44 at p.8.] Both objections fail.

      The Samples decision does not support Petitioner’s objections.          Notably, Samples is

procedurally different from the case at hand. It involved new arguments presented for the first



2
    Martinez v. Ryan, 566 U.S. 1 (2012).
                                                 4
      1:19-cv-02329-SAL         Date Filed 07/13/20      Entry Number 46         Page 5 of 9




time in objections. Thus, the question in Samples was “whether a habeas petitioner’s claim raised

for the first time in objections to a magistrate judge’s proposed findings and recommendations

must be heard by the district judge.” 860 F.3d at 268 (emphasis added). The Fourth Circuit

“broadly answered the question in the affirmative,” concluding in addition that the district court in

that case did not commit reversible error. Id. In the present case, Petitioner raised the same 11

issues in his Petition, see ECF No. 1, in relation to Ground Six, and then Petitioner raised them

again—verbatim—to the Magistrate Judge in his opposition memorandum. The Report, as a

result, fully considered the arguments and issues. [See ECF No. 39 at pp.30–31, 33 n.14, 36, 44–

47.] Petitioner’s first objection does not involve new arguments such that the Samples analysis

applies.3 Further, because the 11 issues were fully considered in the Report and because Petitioner

fails to identify any error in the Report’s analysis,4 there is no basis for the second objection.

Objections 1 and 2 are overruled.

    Petitioner’s third and fourth objections argue that the Report does not properly apply 28 U.S.C.

§ 2254(c) to Ground One in his Petition. [ECF No. 44 at pp.9.] More specifically, he argues that

Ground One is not exhausted because he has a second PCR application pending in state court, and

state law gives him a right to pursue this claim one year after discovery of the evidence. The

objections miss the mark.

    First, the court agrees with the Report’s conclusion that the claim is procedurally defaulted.

The newly-discovered evidence is entirely unrelated to Petitioner’s case. Petitioner failed to

present any evidence that documents were falsified or that there was otherwise inappropriate



3
  Even if Samples applied, it makes a distinction between new claims and new arguments. The
“district court is not required to hear . . . new claims under [United States v. George, 971 F.2d 113
(4th Cir. 1992).]” Samples, 860 F.2d at 271.
4
  Having reviewed the Report’s analysis of these issues and the evidence presented at summary
judgment, this court found no error in the Report’s analysis.
                                                 5
      1:19-cv-02329-SAL         Date Filed 07/13/20      Entry Number 46         Page 6 of 9




behavior by the investigator in his case. Moreover, Petitioner failed to offer any explanation as to

why these issues could not have been raised in his first PCR application. Again, the newly-

discovered evidence has no relation to Petitioner’s case. Petitioner’s objection, much like his

opposition to summary judgment, fails to identify (1) inappropriate behavior by the investigator in

Petitioner’s case and (2) a reason why these arguments were not presented in his first PCR

application. Further, the objections address only the first conclusion—exhaustion, leaving the

second and third issues—procedural default and merit—unaccounted for. Having failed to object

to the Report’s conclusion that Ground One is lacking in merit, that finding is subject to only a

clear error review. Finding none, and in accordance with the above analysis, the court overrules

Petitioner’s third and fourth objections.

   The fifth and sixth objections relate to the application of summary judgment procedure to a

pro se litigant. [ECF No. 44 at pp.11–13.] More specifically, he argues that the lack of a hearing

violates his due process rights, as well as Rule 8 of the habeas rules. This court disagrees. Rule

12 of the Rules Governing 2254 and 2255 Cases provides that all of “[t]he Federal Rules of Civil

Procedure, to the extent they are not inconsistent with any statutory provisions or these rules, may

be applied to a proceeding under these rules.” Rule 56 of the Federal Rules of Civil Procedure

governs summary judgment. Given that Rule 56, FRCP does not conflict with the rules governing

habeas cases, it applies. Petitioner’s status as a pro se litigant does not change this result. See

Toney v. LaSalle Bank Nat’l Ass’n, 896 F. Supp. 2d 455, 463–64 (D.S.C. 2012) (“A pro se pleading

is not subjected to the same scrutiny as one drafted by an attorney. Even pro se litigants, however,

must follow the procedural rules of the court.”) (citations omitted).

   Additionally, Petitioner is not entitled to an evidentiary hearing. An evidentiary hearing is not

available in a federal habeas action challenging a state conviction unless: (1) the claim relies on a



                                                 6
      1:19-cv-02329-SAL         Date Filed 07/13/20      Entry Number 46        Page 7 of 9




new rule of constitutional law made retroactive to cases on collateral review by the Supreme Court

or that the factual basis for the claim was previously unavailable; or (2) the facts sought to be

proved would “establish by clear and convincing evidence that but for the constitutional error, no

reasonable factfinder would have found the applicant guilty of the underlying offense.” 28 U.S.C.

§ 2254(e)(2). “Pursuant to section 2254(e)(2), the court ‘shall not’ hold an evidentiary hearing

unless the Petitioner ‘shows that’ he meets the requirements of [28 U.S.C. § 2254(e)(2)].” Grant

v. Bush, No. 6:14-cv-1313, 2015 WL 4747104, at *9 (D.S.C. Aug. 11, 2015) (citing 28 U.S.C. §

2254(e)(2)). Neither Petitioner’s objection, nor his response in opposition to summary judgment

meet these requirements. The objections are overruled. See Johnson v. Cartledge, No. 8:12-cv-

1536, 2014 WL 1159591, at *5 (D.S.C. Mar. 21, 2014) (“The Court overrules this objection as

Petitioner is no entitled to a hearing as a matter of right.”); Moore v. Ozmint, No. 8:08-cv-2036,

2009 WL 1834503, at *10 (D.S.C. June 25, 2009) (“The petitioner is not entitled to a hearing based

upon unsupported, conclusory allegations.”).

   The seventh objection is conclusory. Petitioner argues that the Report “improperly made

determination[s] of the victims testimony in state court proceedings.” [ECF No. 44 at p.14.] While

this objection is far from specific, the court has thoroughly reviewed the report and the record and

concludes that it is unable to find any instance of improper determinations or other error in

describing the testimony in the state court proceedings in the Report. The objection is overruled.

   Petitioner’s eighth objection contends that the Report improperly weighed the evidence in its

consideration of Ground One; specifically, the analysis in footnote 10. Id. A simple review of the

footnote evidences the flaw in Petitioner’s objection. The footnote states:

               Although Petitioner argues that the Spartanburg County Sheriff’s
               Department, the Solicitor’s Office, and the Attorney General’s
               Office are investigating Williams’s cases from the last 20 years [see,
               e.g., ECF No. 30-1 at 11], as stated above, Petitioner offers no

                                                 7
      1:19-cv-02329-SAL           Date Filed 07/13/20    Entry Number 46         Page 8 of 9




               evidence in support of his allegations that Williams acted
               inappropriately in the instant case.

[ECF No. 39 at pp.27–28 n.10.] It provides that “Petitioner offers no evidence.” A finding of no

evidence is not a weighing of presented evidence. The Report could not weigh evidence that it did

not have before it. The eighth objection is overruled.

   Petitioner’s final objection, similar to objections 5 and 6, again relates to the lack of an

evidentiary hearing. For the same reasons outlined above, this objection is denied. Further, to the

extent Petitioner also argues that the Report misapplied Rhines v. Weber, 544 U.S. 269 (2005), this

court disagrees. At the outset, Petitioner fails to identify how Rhines was misapplied. He makes

only the blanket contention that this court cannot decide the case with “incomplete record.”

Having reviewed the Report, briefing, and record before this court, it is unable to find error in the

Report’s application of Rhines. Pursuant to Rhines, a district court may stay a habeas proceeding

only when it “determines there was good cause for the petitioner’s failure to exhaust his claims

first in state court.” 544 U.S. at 277. Petitioner failed to present any evidence or basis for “good

cause” when the matter was pending before the Magistrate Judge and his objection fails to remedy

the failures. The final objection is overruled.

                                         CONCLUSION

   For the reasons set forth above, the Report [ECF No. 39] is accepted, adopted in its entirety,

and is incorporated herein. Therefore, it is the judgment of this court that Petitioner’s motion to

hold case in abeyance [ECF No. 2] is DENIED, Petitioner’s motion for partial summary judgment

[ECF No. 30] is DENIED, Respondent’s motion for summary judgment [ECF No. 17] is

GRANTED in its ENTIRETY, and the Petition [ECF No. 1] is DISMISSED with prejudice and

without an evidentiary hearing.




                                                  8
      1:19-cv-02329-SAL          Date Filed 07/13/20       Entry Number 46         Page 9 of 9




    It is further ordered that a certificate of appealability is denied because Petitioner has failed to

make “a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).5

    IT IS SO ORDERED.

                                                               /s/ Sherri A. Lydon______________
                                                               United States District Judge
July 13, 2020
Florence, South Carolina




5
  A certificate of appealability will not issue absent “a substantial showing of the denial of a
constitutional right.” 28 U.S.C. § 2253(c)(2). A prisoner satisfies this standard by demonstrating
that reasonable jurists would find both that his constitutional claims are debatable and that any
dispositive procedural rulings by the district court are also debatable or wrong. See Miller-El v.
Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,
252 F.3d 676, 683 (4th Cir. 2001). In the instant matter, the court finds that Petitioner has failed
to make “a substantial showing of the denial of a constitutional right.”
                                                   9
